Title: To Thomas Jefferson from John Callier, 27 November 1804
From: Callier, John,Harwell, Ranson
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Fort St. Stevens, November 27th. 1804.
                  
                  Chozen from the different parts of the District of Washington and now assembled to gather in a committee for the purpose of making our Greivances Known we beg leave to inclose a petition subscripted by the most Respectable Citizen in the District  afore said we are well acquainted with the carracter of the Gentleman Recommended in that Petition and Sereously believe him to be a Republican in heart and in principle, and one firmly attached to the prcent administration, he is a Law Carracter and a man of fine abilities and in our Opinion would give Genl. Satisfaction. We congratulate our selves in the participation with a community that has displayed, Wisdom enough to place the Highest Literary Carracter in the most Dignified station, and Transmited to posterity a Glorious Example which future ages may equally boast of and admire, we Invoke the god of heaven to give you good health and length of days, and with Submision subscribe our selves your Hombl. Servant, Sr.
                  
                     Jno. Callier President
                     Ranson Harwell Secy.
                  
               